946 F.2d 1566
292 U.S.App.D.C. 86
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Rinee Stephen SMITH, Appellant,v.DEPARTMENT OF the ARMY.
No. 90-5355.
United States Court of Appeals, District of Columbia Circuit.
July 12, 1991.Rehearing Denied Sept. 19, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance and the response thereto, the letter requesting appointment of counsel, and the request for leave of court to file certain documents, it is


2
ORDERED, on the court's own motion, that the district court's order filed September 6, 1990 be vacated and the case remanded.   The district court orders issued in the Western District of Texas, cited as the basis for dismissal, have been vacated in part.   See Smith v. United States Armed Forces, No. 89-5599, slip op. at 5 and 7 (5th Cir.  Oct. 17, 1990) (per curiam);   see also Traverso v. Penn, 874 F.2d 209, 211 (4th Cir.1989);  18 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 4433, at 311 (1981 and Supp.1990).   The district court may wish to consider transferring this case sua sponte to the Western District of Texas for consolidation with the cases remanded to that court by the Fifth Circuit.   See 28 U.S.C. § 1404(a).   It is


3
FURTHER ORDERED that the remaining pleadings be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.